DETAILED ACTION
	This Office action is responsive to communication received 11/25/2020 – application papers received; 05/11/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CIP of PCT/US2020/043483 07/24/2020 and is a CIP of 16/789,261 02/12/2020 PAT 10953294 which is a CON of 16/215,474 12/10/2018 PAT 10596427 which claims benefit of 62/596,677 12/08/2017 and said PCT/US2020/043483 07/24/2020 claims benefit of 62/878,263 07/24/2019. 
This application 17/105,459 11/25/2020 claims benefit of 62/940,799 11/26/2019 and claims benefit of 62/976,229 02/13/2020 and claims benefit of 63/015,398 04/24/2020 and is a CIP of PCT/US2020/047702 08/24/2020 which claims benefit of 62/891,158 08/23/2019.
Drawings
The drawings were received on 11/25/2020.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 12, 15, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, “the sole rear extension” lacks proper antecedent basis. 
As to claim 3, the scope of “a hammerhead shape” cannot be clearly ascertained.  There is no specific definition of “hammerhead shape” provided by the applicant with which the skilled artisan may interpret what exactly is being claimed. 
As to claims 4-8, these claims share the indefiniteness of claims 1 and 2.
As to claim 9, line 2, before “sole”, the term --the-- should be inserted.
As to claim 12, line 6, should “at center point” read --at a center point--?
As to claim 15, this claim shares the indefiniteness of claim 12.
As to claim 16, line 4, “the height” lacks proper antecedent basis. 
As to claim 20, line 1, before “rear”, the term --the-- should be inserted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
/
/
/
/
/
Claims 1-11, 13, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jertson et al (US PUBS 2019/0176001, hereinafter referred to as Jertson) in view of Thielen (USPN 7,632,193). 
At the outset, it is noted that the effective filing date accorded to the claimed subject matter in independent claims 1 and 17, and thus also accorded to dependent claims 2-16 and 18-20, is the actual filing date of this application, 11/25/2020. Here, independent claim 1 requires “a crown brace attached to the striking face return and to the rear extension”.  Here, independent claim 17 requires “a plurality of crown braces”.  These features recited in claims 1 and 17 are first disclosed in this current CIP filing. See MPEP §2133.01.
As to claim 1, Jertson shows a golf club head (100) comprising: a body comprising: a striking face (170), a rear end (180), a toe end (150), a heel end (160), a crown (110), a sole (120), a skirt (i.e., the sides of the club head extending between the crown and the sole; shown in Fig. 1C), and a trailing edge (130), the body (100) further comprising: a first component (300) comprising the striking face (170), a striking face return (177), a rear extension (500) comprising a weight channel (540); and a second component (200) comprising a crown portion, a sole toe portion, and a sole heel portion (i.e., Figs. 1F and 2 show that the second component 200 forms a portion of the crown, sole, toe and heel); wherein the second component (200) is configured to be coupled to the first component (300) to form an enclosed hollow interior of the golf club head (i.e., Figs. 1A, 1C and 1F); the first component (300) comprises a first material having a first density (i.e., see paragraphs [0039], [0040]); the second component (200) comprises a second material having a second density (i.e., see paragraphs [0039], [0040]); the first density is greater than the second density (i.e., see paragraph [0040]); the striking face comprises a striking face center (175); the weight channel (540) is centrally located in the rear end of the golf club head (i.e., Fig. 8); the striking face return of the first component extends rearwardly from the striking face, and comprises a forward crown portion (420) and a forward sole portion (810); the rear extension extends from the forward sole portion of the striking face return toward the rear end 
	Jertson differs from the claimed invention in that Jertson does not explicitly detail a crown brace attached to the striking face return and to the rear extension. Thielen shows it to be old in the art to incorporate braces (5) within the crown portion to provide added structural rigidity without introducing unwanted weight as part of the club head (i.e., see col. 1, lines 60-67; col. 2, lines 35-41; col. 3, lines 53-59; and Fig. 2).  In view of the patent to Thielen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Jertson by incorporating a crown brace structure for added rigidity without added weight, thereby enhancing club head performance.  The addition of crown braces, as taught by Thielen, into the crown portion of the hollow club head of Jertson, with there being a likelihood that the strength of the crown would have been improved and that the skilled artisan would have had the ability to redistribute club head mass from the crown, which had been saved with the addition of the crown brace(s), would simply have involved the combining of prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	As to claim 2, Jertson obviates attaching the crown brace (5) to the forward crown portion of the striking face return and to the sole rear extension adjacent to the weight channel at the rear end of the golf club head.  See Fig. 2 in Thielen. 
	As to claim 3, as best understood, Thielen obviates shaping the crown brace (5) and the weight channel (i.e., in the case of Thielen, the support surface 10 may clearly serve as a weight channel) into a hammerhead shape.  Note, there is no specific definition of the phrase “hammerhead shape” provided by the applicant which the skilled artisan may refer to for understanding what exactly is being claimed. Thus, the phrase “hammerhead shape” is interpreted to merely present a change in shape.  In re Dailey, 357 F.2d 669, 149 USPQ 47 
	As to claim 4, as shown in Fig. 2, Thielen obviates the feature of “the crown brace further comprises a crown brace longitudinal axis; the crown brace comprises a maximum length; and the crown brace longitudinal axis bisects the crown brace along the maximum length”.  See annotated Fig. 2, below: 
    PNG
    media_image2.png
    618
    973
    media_image2.png
    Greyscale

As to claims 5 and 6, Thielen obviates locating a crown brace more offset to the heel end or more offset toward the toe end and parallel to the crown brace longitudinal axis.  Fig. 2 in Thielen clearly shows a crown brace (5) located closer to the toe and another crown brace located closer to the heel. 
As to claim 7, Thielen obviates the feature “wherein the crown brace longitudinal axis is non-parallel to the rear extension axis such that the crown brace longitudinal axis forms an acute angle relative to the rear extension axis”.  In fact, Thielen even states that in at least one embodiment, individual crown braces (5) may be connected at one end (as opposed to being linearly aligned next to one another).  See col. 4, lines 1-5 in Thielen.  With the alternative embodiment noted by Thielen, two crown braces connected at their free ends would present an angled arrangement between the longitudinal axis and at least one or more of the adjacent crown braces.  
	As to claim 8,  reference is made to paragraphs [0034]-[0036] and [0053], wherein Jertson discloses an X-axis (190) that extends through the striking face center (175) in a direction from the heel end to the toe end of the golf club head, also extending parallel to a ground plane when the club head is at an address position; a Y-axis (192) extends through the striking face center (175) in a direction from the crown to the sole of the golf club head, and perpendicular to the X-axis; a Z-axis (196) extends through the striking face center (175) in a direction from the striking face to the golf club head rear end and perpendicular to the X-axis and the Y-axis; a loft plane (198) is approximately parallel to the striking face (170) and tangent to the striking face center (175) forming a loft angle with the ground plane; an XY plane extends through the X-axis and the Y-axis (i.e., see paragraph [0036]); a YZ plane extends through the Y-axis and the Z-axis (i.e., again, see paragraph [0036]). 
	Although Jertson does not disclose that “the crown brace longitudinal axis is parallel to the YZ plane”, this feature is obviated by Thielen, wherein the crown brace is in parallel arrangement with respect to a YZ-plane (i.e., the crown brace 5 is situated in the front-to-back direction).  
	As to claim 9, the weight channel (540) is exposed (i.e., Figs. 5, 6 and 11) at the rear end and the sole of the body.
As to claim 10, the weight channel (540) in Jertson is configured to receive a moveable weight (510) in one of three positions (i.e., see paragraphs [0078], [0079]). 
	As to claim 11, the rear extension in Jertson comprises a toe-side wall and a heel-side wall extending between the weight channel and the forward sole portion of the striking face return (i.e., the toe extension 720 and the heel extension 710 form a T-like structure having walls or lips which connect the weight channel 540 to the sole return; see paragraph [0054]). 
	As to claim 13, the rear extension comprises a rear extension width measured in a heel to toe direction rearward of a rear perimeter of the forward sole portion of the striking face return; and the rear extension width is in a range of 25% to 85% of an entire width of the sole.  See paragraph [0053] in Jertson. 
	As to claim 14, Jertson does not explicitly disclose the rear extension width adjacent the weight channel can range between 1 inch and 2.5 inches.  It would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention to have modified the width of the rear extension in order to customize the rear extension to receive a sizeable weight insert for customizing the weight of the rear portion of the club head.  Such changes in the width of the rear extension and selection of a suitably-sized weight recess and weight, while deemed to involve a change in size of the rear extension would have been attainable through routine experimentation.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
As to claim 17, Jertson shows a golf club head (100) comprising: a body comprising: a striking face (170), a rear end (180), a toe end (150), a heel end (160), a crown (110), a sole (120), a skirt (i.e., the sides of the club head extending between the crown and the sole; shown 
	Jertson differs from the claimed invention in that Jertson does not explicitly detail a plurality of crown braces. Thielen shows it to be old in the art to incorporate a plurality of braces (5) within the crown portion to provide added structural rigidity without introducing unwanted weight as part of the club head (i.e., see col. 1, lines 60-67; col. 2, lines 35-41; col. 3, lines 53-59; and Fig. 2).  In view of the patent to Thielen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Jertson by incorporating a plurality of crown braces within the crown structure for added rigidity without added weight, thereby enhancing club head performance. The addition of crown braces, as taught by Thielen, into the crown portion of the hollow club head of Jertson, with there being KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	As to claim 18, Thielen obviates the crown braces providing at least three openings, as can clearly be seen in Fig. 2, wherein the spacing between groups of crown braces (5) results in openings in the first component (i.e., openings in the crown). 
	As to claim 19, Thielen obviates the use of two crown braces (5), each attaching to the forward crown portion and to a rear extension portion adjacent to the weight channel at the rear end of the golf club head (i.e., the surrounding peripheral structure 10, wherein element 10 is construed as a weight channel, in Thielen represents a rear extension portion adjacent to the weight channel; see Fig. 2 in Thielen). 
	As to claim 20, Thielen clearly obviates that at least two crown braces (5) attach at different points adjacent a rear extension portion of the club head.  Again, see Fig. 2 in Thielen. 

Observations Regarding Potential Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related patents and application listed herein below.  While no double patenting rejections based on the patents and application listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the further, related patents and application listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related patents and application identified here, is best equipped to recognize any potential double patenting concerns and The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the prior patents and application listed here conflict, or do not conflict, with the claims of the instant application.
USPNs: 10596427; and 10953294
U.S. Application Serial No.: 17/176,107

Allowable Subject Matter
Claims 12, 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711